 Case: 1:19-cv-00622-JG Doc #: 10 Filed: 04/19/19 1 of 6. PageID #: 33


NOTE: ALL DOCUMENTS MUST BE FILED AS PDF DOCUMENTS IN TEXT
SEARCHABLE FORMAT. ALL EXHIBITS MUST BE SPECIFICALLY IDENTIFIED.
FAILURE TO COMPLY WITH THESE REQUIREMENTS WILL RESULT IN THE
CLERK'S OFFICE MARKING THE DOCUMENT(S) AS A FILING ERROR AND
YOU WILL BE REQUIRED TO RE-FILE IN COMPLIANCE WITH THIS ORDER.




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION




AUBREY D. HOUSTON,                        )         CASE NO. 1:19CV00622
                                          )
      Plaintiff,                          )         JUDGE JAMES S. GWIN
                                          )
vs.                                       )         CASE MANAGEMENT CONFERENCE
                                          )         SCHEDULING ORDER
KEITH D. WEINER & ASSOCS. CO.,            )
L.P.A.,                                   )
                                          )
      Defendant.                          )




               DATE OF HEARING: May 23, 2019 at 10:30 a.m.
LEAD COUNSEL, PARTIES, AND ANYONE WITH SETTLEMENT AUTHORITY MUST BE
                               PRESENT

I. CASE MANAGEMENT CONFERENCE

      All counsel and parties will take notice that the above-entitled action has been set for

a Case Management Conference ("CMC") on May 23, 2019 at 10:30 a.m., CARL B. STOKES

U.S. COURT HOUSE, 801 WEST SUPERIOR AVENUE, CLEVELAND, OHIO. Counsel should

report directly to Chambers 18A.


                                              -1-
 Case: 1:19-cv-00622-JG Doc #: 10 Filed: 04/19/19 2 of 6. PageID #: 34


       This Court requires the attendance of (1) all parties, (2) lead counsel, and (3) a

representative with full authority for settlement purposes. "Parties" means either the named

individuals or, in the case of a corporation or similar legal entity, that person who is most

familiar with the actual facts of the case. "Party" does not mean in-house counsel or someone

who merely has settlement authority. "Final authority" means the actual ability to settle,

without further consultation, for an amount up to plaintiff's prayer for relief. If plaintiff has not

specified a prayer for relief, or plaintiff has specified equitable relief, "final authority" means

the final decision-maker with unlimited authority to settle without further consultation. In the

event a representative with final authority is unable to attend in-person, counsel must file a

motion, showing good cause, more than 48 hours before the scheduled conference. The

agenda for the CMC is set forth in Rule 16.3(b)(2) of the Local Rules of the United States

District Court for the Northern District of Ohio.




II. APPLICABLE RULES

       This case is subject to both the Local Rules of the United States District Court for the

Northern District of Ohio and the Federal Rules of Civil Procedure. All counsel are therefore

expected to familiarize themselves with the Local and Federal Rules.




III. TRACK ASSIGNMENT

       This case is subject to the provisions of Differentiated Case Management (DCM) as set

forth in the Local Rules effective on January 1, 1992, as renumbered April 7, 1997. The Court

shall evaluate this case in accordance with LR 16.2(a)(1) and assign it to one of the case

management tracks described in LR 16.2(a)(2). Each of the tracks (expedited, standard,

complex, mass tort and administrative) has its own set of guidelines and timelines governing

                                                -2-
  Case: 1:19-cv-00622-JG Doc #: 10 Filed: 04/19/19 3 of 6. PageID #: 35


discovery, motions, and trial.

       Pursuant to LR 16.3(a), and subject to further discussion at the CMC, the Court

recommends the following track:

            Expedited            X Standard       Administrative

            Complex               Mass Tort               Reserved for CMC




IV. ELECTRONIC FILING

       Effective January 1, 2006, all attorneys are required to file electronically pursuant to

modifications to both the local civil and criminal rules.          The Court's electronic filing

policy/procedure is available on the Court's web site (www.ohnd.uscourts.gov) along with

registration forms, training materials and tutorials.




V. DISCOVERY

                                      A. Applicable Rules

       Discovery shall be guided by Local Rule 26.1, as well as all applicable Federal Rules

of Civil Procedure. The parties shall, however, start discovery before their Fed. R. Civ. P. 26(f)

discovery conference.

                                   B. Mandatory Disclosures

       Rule 26(a) of the Federal Rules of Civil Procedure mandates a series of required

disclosures by counsel in lieu of discovery requests. Only certain categories of proceedings,

outlined in Rule 26(e)(1), are exempt from these initial disclosures. If a party wishes to object

to the requirement of initial disclosures, it must do so as part of the planning meeting report

described below in Section V. E.

                                               -3-
  Case: 1:19-cv-00622-JG Doc #: 10 Filed: 04/19/19 4 of 6. PageID #: 36


                               C. Filing of Discovery Materials

       Unless otherwise ordered by the Court, initial disclosures, discovery depositions,

interrogatories, requests for documents, requests for admissions, and answers and responses

thereto shall not be filed with the Clerk’s Office, except that discovery materials may be filed

as evidence in support of a motion or a response. Any deposition transcripts shall be filed as

an excerpt of the original deposition taken. Deposition excerpts needed to support or oppose

a dispositive motion (i.e., summary judgment, motion to dismiss) should be filed with a

memorandum in support and attached as exhibits.

                                        D. Depositions

       The Judges of the Northern District of Ohio have adopted LR 30.1 which governs the

taking of depositions. A copy of the newly adopted rule is attached as Attachment 2. Counsel

are expected to comply with the rule in its entirety.

                                     E. Planning Meeting

       Counsel for the plaintiff shall arrange with opposing counsel for the meeting of the

parties as required by Fed. R. Civ. P. 26(f) and LR 16.3(b)(3). A report of this planning meeting

shall be jointly signed and submitted electronically not less than 3 days before the CMC. The

report shall be in a form substantially similar to Attachment 1.

       As part of the planning meeting, counsel must determine whether there will be

discovery of electronically stored information (ESI) [E-discovery]. If counsel anticipate any E-

discovery, they must decide on a method for conducting such discovery or they must agree to

abide by the default standard set forth in Appendix K to the Local Civil Rules.




                                               -4-
  Case: 1:19-cv-00622-JG Doc #: 10 Filed: 04/19/19 5 of 6. PageID #: 37


VI. MOTIONS

                                      A. Applicable Rules

       Motion practice shall be guided by LR 7.1 as well as all applicable Federal Rules of

Civil Procedure.

                                      B. Motions to Dismiss

       This Court requires defendants to file an answer to the complaint regardless of whether

they have filed or plan to file a motion to dismiss. The filing of a motion to dismiss shall not

delay the time in which the party must answer the complaint.




VII. ATTORNEY'S FEES ITEMIZATION

       In all cases in which it is anticipated that a party or parties will seek attorney fees

pursuant to statutory or case-law authority, such party shall file with the Court at or prior to the

CMC a preliminary estimate and/or budget of the amount of fees and expenses anticipated to

be the subject of any such claim. Such estimate shall include, but not be limited, to the

following:

       ATTORNEY'S FEES                                       COSTS

       Preliminary Investigation                             Depositions            $
       and Filing Complaint           $

       Procedural Motions Practice    $                      Experts                $

       Discovery                      $                      Witness Fees           $

       Dispositive Motions Practice   $                      Other                  $

       Settlement Negotiations        $

       Trial                          $

       TOTAL FEES                     $                      TOTAL COSTS $



                                                -5-
 Case: 1:19-cv-00622-JG Doc #: 10 Filed: 04/19/19 6 of 6. PageID #: 38



VIII. CONSENT TO JURISDICTION OF MAGISTRATE JUDGE

       A Magistrate Judge has been assigned to assist in this case. The parties are encouraged

to discuss and consider consenting to the jurisdiction of the Magistrate Judge.




IX. RESOLUTION PRIOR TO CMC

       In the event that this case is resolved prior to the CMC, counsel should submit a jointly

signed stipulation of settlement or dismissal, or otherwise notify the Court that the same is

forthcoming. Counsel can contact my Courtroom Deputy Clerk, Mrs. Melanie Dresch at (216)

357-7217.

       IT IS SO ORDERED.


Dated: April 19, 2019                               s/ James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




                                              -6-
